Citation Nr: 1017294	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  03-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for sterility, claimed 
as secondary to service-connected epididymitis.

2.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as secondary to service-connected 
epididymitis.

3.  Entitlement to service connection for subclinical 
varicocele, claimed as secondary to service-connected 
epididymitis.

4.  Entitlement to service connection for spermatocele, 
claimed as secondary to service-connected epididymitis.

5.  Entitlement to service connection for male erectile 
disorder, claimed as secondary to service-connected 
epididymitis.

6.  Entitlement to service connection for penile lesion, 
claimed as secondary to service-connected epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to 
March 1965.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision.  The Veteran filed a 
notice of disagreement (NOD) in July 2002, and the RO issued 
a statement of the case (SOC) in October 2003.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2003.

In March 2005, the Board remanded the issue on appeal to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC) for additional development.  After accomplishing some of 
the actions requested, the AMC continued the denial of the 
claim and returned the matter to the Board.

In April 2006, the Board again remanded the issue on appeal 
to the RO, via the AMC, for additional development.  After 
accomplishing the actions requested, the AMC continued the 
denial of the claim (as reflected in a December 2007 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.

In October 2008, the Veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.  

In a December 2008 decision, the Board denied service 
connection for residuals of epididymitis, to include 
sterility.  The Veteran appealed the December 2008 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2009, the Court granted the 
Secretary's unopposed motion to remand the claim to the Board 
for further proceedings consistent with the motion.

In July 2009, the Board again remanded the issue on appeal to 
the RO, via the AMC, for additional development.  After 
accomplishing some of the actions requested, in 
February 2010, the AMC granted service connection for 
"epididymitis" with an evaluation of 0 percent, effective 
April 2, 2001.  However, the AMC continued the denial of 
service connection for "residuals of epididymitis to include 
sterility" (as reflected in a February 2010 SSOC), and 
returned the matter to the Board for further appellate 
consideration.

After reviewing the February 2010 decision which granted 
service connection for "epididymitis" and the February 2010 
SSOC which continued the denial of service connection for 
"residuals of epididymitis", the Veteran expressed 
confusion regarding the nature of his claim.  In March 2010, 
the Veteran stated, essentially, that he impregnated his 
girlfriend before he entered active duty, was diagnosed with 
epididymitis while on active duty and was told that 
epididymitis could make him infertile, and has not been able 
to produce children since leaving active duty.  He said that 
he should be compensated for sterility.  In the Secretary's 
motion, it was noted that the Veteran had been diagnosed with 
epididymitis, benign prostatic hypertrophy, subclinical 
varicocele, spermatocele, male erectile disorder, and a 
penile lesion during the pendency of this claim.  See 
Appellee's Motion for Remand, pp. 2-3.  The Secretary's 
motion specifically asked for consideration of whether any of 
the listed diagnoses were related to the Veteran's in-service 
episode of epididymitis.  See Appellee's Motion for Remand, 
p. 4.  In light of the AMC's grant of service connection for 
epididymitis itself but not for its residuals, the Veteran's 
concerns, and the Secretary's motion, the Board has 
characterized the appeal as now encompassing the six matters 
set forth on the title page.

In March 2010, the Veteran submitted additional medical 
evidence directly to the Board, without a waiver of initial 
RO consideration of the evidence.  As the appeal is being 
remanded for other reasons, the agency of original 
jurisdiction will have a chance to review the newly submitted 
evidence in the first instance.

Unfortunately, during the pendency of this appeal, in 
September 2007, the RO determined that the Veteran's VA 
claims file had been lost; the current file is a rebuilt one.  
The information noted below is derived from records assembled 
in an attempt to reconstruct the claims file.

For the reason expressed below, the matters on appeal are, 
again, being remanded to the RO, via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action in this 
appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on these matters.

In the July 2009 remand, the Board instructed the RO to 
obtain a medical opinion which addressed whether any other 
possible genitourinary conditions diagnosed at a time frame 
pertinent to the appeal-such as epididymitis, benign 
prostatic hypertrophy, subclinical varicocele, spermatocele, 
male erectile disorder and a penile lesion-were a residual 
of epididymitis or were otherwise medically related to the 
Veteran's military service.  Concerning the requested 
opinion, the Board instructed that "[t]he physician should 
set forth all examination findings, along with complete 
rationale for the conclusions reached, in a printed 
(typewritten) report."

The Veteran was afforded a VA genitourinary examination in 
November 2009.  Within the examination report, the examiner 
listed diagnoses of left epididymitis, spermatocele, 
varicocele, benign prostatic hyperplasia, erectile 
dysfunction, and penile lesion.  The examiner opined that 
while the residual of left testicular discomfort was as 
likely as not to be a residual of epididymitis, the other 
disabilities were clearly not related to the Veteran's 
previous military experience.  In a December 2009 addendum, 
the examiner added that erectile dysfunction, spermatocele, 
benign prostatic hyperplasia, penile lesion, and varicocele 
were not caused by the episode of epididymitis.  
Unfortunately, the examiner provided no rationale for either 
of the conclusions reached.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Accordingly, the Veteran's entire 
claims file should be forwarded to the examiner who examined 
the Veteran and prepared the November 2009 examination report 
and December 2009 addendum for an additional addendum opinion 
which provides the rationale for the stated opinions.  The RO 
should only arrange for the Veteran to undergo further 
examination if the prior examiner is not available, or cannot 
provide the requested rationale without first examining the 
Veteran.

If a further examination is scheduled, the Veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in denial of the claims for 
service connection for sterility, benign prostatic 
hypertrophy, subclinical varicocele, spermatocele, male 
erectile disorder, and a penile lesion, all claimed as 
secondary to service-connected epididymitis (as the original 
claims will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal, to 
include consideration of evidence submitted by the Veteran 
directly to the Board in March 2010.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
from each contacted have been associated 
with the claims file, the Veteran's entire 
claims file should be forwarded to the 
examiner who examined the Veteran in 
November 2009 for an addendum opinion that 
provides the rationale supporting the 
opinions offered in the November 2009 
examination report and December 2009 
addendum.

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, the RO 
should arrange for the Veteran to undergo 
VA genitourinary examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The physician should  offer an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent or 
more probability) , that each of the 
disabilities is diagnosed during the 
course of this appeal-sterility, benign 
prostatic hypertrophy, subclinical 
varicocele, spermatocele, male erectile 
disorder and a penile lesion-is a 
residual of in-service epididymitis, or is 
otherwise medically related to service.  
In rendering the requested opinion, the  
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's contentions.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include evidence 
submitted directly to the Board) and legal 
authority.
 
7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


